NO.
07-10-0057-CR
 
                                                   IN
THE COURT OF APPEALS
 
                                       FOR
THE SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                      PANEL
B
 
                                                                  MAY
28, 2010
                                            ______________________________
 
                                                      RUSSELL
WADE HANEY,
 
                                                                                                                                    Appellant
 
                                                                             v.
 
                                                        THE
STATE OF TEXAS, 
 
                                                                                                                                    Appellee
 
_________________________________
 
                     FROM
THE 46th DISTRICT COURT OF WILBARGER COUNTY;
 
                                  NO.
11,333; HON. DAN MIKE BIRD, PRESIDING
                                           _______________________________
                                                                              
                                                                         Order
                                           _______________________________
 
Before
QUINN, C.J., and CAMPBELL and HANCOCK, JJ.




Russell Wade Haney, appellant, appeals his
conviction for possessing a controlled substance.  His appeal was timely perfected on February
22, 2010.  Furthermore, the clerk’s and
reporter’s records were filed on March 23, 2010 and April 6, 2010, respectively.  Thus, the appellant’s brief was due on April
26, 2010.  On May 13, 2010, we notified
appellant’s counsel by letter that the briefing deadline had lapsed without a
brief being filed.  We also directed him
to file a brief or otherwise respond to our letter by May 24, 2010.  To date, neither a brief, a motion to extend
the briefing deadline, nor a response to our May 13th letter has been
received.  
            Those convicted of criminal acts are
entitled to effective assistance of counsel on appeal.  The failure of counsel to timely prosecute an
appeal falls short of rendering such assistance.  To avoid the latter circumstance from
occurring at bar, we hereby order appellant’s counsel, Thomas L. Allensworth,
SBN 01077300, 813 8th Street, Suite 920, Wichita Falls, Texas 76301, to prepare
and file a brief in this cause on behalf of his client, Russell Wade Haney, and
in compliance with the Texas Rules of Appellate Procedure.  Mr. Allensworth is further ordered to file
said brief with the clerk of this Court at 501 S. Fillmore, Suite 2-A,
Amarillo, Texas, in a manner assuring that it will be received by said clerk at
that address on or before 5:00 p.m. on June 4, 2010.  The failure to so comply with this directive
will result in his being directed to show cause why he should not be held in
contempt of court
 
                                                                                    Per
Curiam
Do
not publish.